         Case 3:19-cv-00610-BAJ-RLB      Document 9     08/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


KER’LISA NEWTON                                                      CIVIL ACTION

VERSUS

COMMISSIONER OF                                               NO.: 19-610-BAJ-RLB
SOCIAL SECURITY


                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 7), proposed pursuant to 28 U.S.C. § 636(b)(1). The Report

and Recommendation, issued sua sponte, addresses an Order to Show Cause (Doc. 6)

issued by the Magistrate Judge. Before issuing the Order, the Magistrate Judge

granted Plaintiff’s Motion to Proceed in forma pauperis (Doc. 2) and provided her with

a U.S. Marshal Form 285 (Doc. 4–1) to serve summons. When Plaintiff failed to

complete the form, the Magistrate Judge issued the Order (Doc. 6) instructing

Plaintiff to show cause, in writing, why her claims should not be dismissed for failure

to prosecute. As of this date, Plaintiff has not completed the U.S. Marshal Form 285

or taken any action to prosecute the case.

      The Report and Recommendation notified the parties that, pursuant to

28 U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.


                                             1
        Case 3:19-cv-00610-BAJ-RLB      Document 9      08/10/20 Page 2 of 2




      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      Accordingly,

      IT   IS   ORDERED        that   the       Magistrate   Judge’s    Report        and

Recommendation (Doc. 7) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that this matter is hereby DISMISSED

WITHOUT PREJUDICE. A final judgment shall issue in accordance with Federal

Rule of Civil Procedure 58.


                              Baton Rouge, Louisiana, this 10th day of August, 2020




                                      _____________________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                            2
